Citation Nr: 0832404	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  07-10 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1945 to 
December 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDING OF FACT

There is no competent evidence of record linking currently 
existing tinnitus to the veteran's active duty service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated during active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R.  
§§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussion in a November 2005 
VCAA letter has informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought and adjudicated by this decision.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

While no longer required, the Board also notes that the 
November 2005 VCAA letter expressly notified the appellant 
that he should submit any pertinent evidence in his 
possession.  The requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came after notification of 
the appellant's rights under the VCAA.  The VCAA notice was 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the claim decided herein has been accomplished 
and that adjudication of the claim, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as with notice of the types of 
evidence necessary to establish an effective date or a 
disability evaluation for the issue on appeal in a March 2006 
letter.  To any extent that this notification is late, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In this regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim, any questions as to the 
rating or effective date to be assigned are rendered moot.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The Board finds the requirements of 38 C.F.R. 
§ 3.159(c)(4) have been met.  No additional pertinent 
evidence has been identified by the appellant as relevant to 
the issue on appeal.  In a November 2005 statement, the 
veteran reported that he had no further evidence to submit in 
support of his claim.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.


Analysis

In September 2005, the veteran submitted a claim of 
entitlement to service connection for hearing loss.  In May 
2006, the RO granted service connection for bilateral hearing 
loss but denied entitlement to service connection for 
tinnitus.  The veteran has appealed the denial of service 
connection for tinnitus.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 
3.303, 3.304.  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

The Board notes the veteran's service treatment records are 
missing and presumed destroyed in a fire at the National 
Personnel Records Center in the 1970's.  When service 
treatment records are missing, the Board has a heightened 
obligation to provide an explanation of reasons or bases for 
its findings and has a heightened duty to consider carefully 
the benefit-of-the-doubt rule.  O'Hare v. Derwinski, 1 Vet. 
App. 365, 367 (1991).  

The Board finds there is competent evidence of record of a 
current disability.  The report of a May 2006 VA examination 
includes an annotation that tinnitus was found to be present 
at the time of the examination.  Furthermore, the veteran's 
exposure to acoustic trauma while on active duty has been 
conceded as indicated in the report of the May 2006 VA 
examination.  It was noted that the veteran operated a 
graphotype machine while on active duty and this duty is 
documented on his DD 214.  The fact that the graphotype 
machine was a noisy machine is supported by a September 2005 
statement from the veteran's representative who wrote that he 
operated a similar machine and noted that it was very noisy.  
Thus there is evidence of record of currently existing 
tinnitus and also evidence of an in-service injury (exposure 
to acoustic trauma).  The claim must be denied, however, as 
there is no competent evidence of record linking the 
currently existing tinnitus to acoustic trauma from the 
veteran's active duty service.  

The only evidence of record which indicates that the veteran 
currently has tinnitus which is etiologically linked to his 
active duty service is the veteran and his representative's 
allegations.  The Board is cognizant that the veteran is 
competent to describe experiencing ringing in his ears, and 
the Board believes that he is sincere to the extent that he 
reports currently experiencing such symptoms.  However, the 
veteran and his representative are not competent to render an 
opinion as to the cause or etiology of the veteran's tinnitus 
because they do not have the requisite medical knowledge or 
training.  See Washington v. Nicholson, 19 Vet. App. 362 
(2005).  

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994).  When a condition may be diagnosed by 
its unique and readily identifiable features, the presence of 
the disorder is not a determination "medical in nature" and 
is capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

Significantly, the Board notes that there is no evidence of 
record which indicates that the veteran has had tinnitus 
since active duty.  The veteran himself has never actually 
contended that he experienced the onset of chronic tinnitus 
in service.  None of the veteran's statements advance this 
fact pattern and the veteran informed the examiner who 
conducted the May 2006 VA examination that he did not know 
the time of onset of his tinnitus.  VA clinical records dated 
from 2002 to 2005 document complaints of hearing problems but 
are entirely devoid of any mention of the presence of 
tinnitus.  The September 2005 statement from the veteran's 
representative mentioned that operating a graphotype machine 
would often result in partial deafness and ringing in the 
ears.  This was not, however, a personal statement from the 
veteran and the letter does not indicate in any way that the 
veteran personally experienced this symptomatology after 
operating the machine.  While the veteran is competent to 
report he currently experiences tinnitus, the Board finds 
there is no evidence of continuity of symptomatology of the 
tinnitus from the time of discharge to the present.  
Furthermore, no health care professional has incorporated the 
veteran's reports of continuous tinnitus symptomatology since 
discharge into an opinion which links currently existing 
tinnitus to active duty service.  The Board finds there is no 
competent evidence of record which links the currently 
existing tinnitus to the veteran's active duty service.  

There is competent evidence of record which indicates that 
the currently existing tinnitus is not etiologically linked 
to the veteran's active duty service.  The examiner who 
conducted the May 2006 VA examination conceded exposure to 
acoustic trauma while the veteran was on active duty and 
diagnosed tinnitus but found that it was less likely than not 
that the tinnitus was linked to the noise exposure from 
active duty.  The examiner based his opinion on the fact that 
the date of onset of the tinnitus was unknown to the veteran 
and also due to the periodic nature of the reported 
symptomatology.  The Board finds that this report is to be 
accorded probative weight.  It was based on a review of the 
evidence in the claims file and physical examination of the 
veteran and the examiner provided a reason for his opinion - 
the fact that the veteran could not determine the time of 
onset of the tinnitus.  

The lapse in time between service and the first complaints 
and diagnosis weighs against the veteran's claim.  The Board 
may, and will, consider in its assessment of service 
connection the passage of a lengthy period of time wherein 
the veteran has not complained of the malady at issue.  See 
Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see 
also Forshey v. Principi, 284 F.3d  1335, 1358 (Fed. Cir. 
2002) (en banc).  

The veteran's representative has argued that because the 
veteran has been service-connected for bilateral hearing loss 
based upon in-service noise exposure, that same in-service 
noise exposure would also likely be responsible for the 
veteran's tinnitus.  However, the VA audiologist has already 
considered the veteran's claims and declined to find such a 
nexus.  No continuity of symptomatology has been demonstrated 
by the veteran.  As neither the veteran nor his 
representative are medical professionals, they are not 
qualified to express a competent medical opinion as to the 
relationship between tinnitus and the veteran's service noise 
exposure.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). 

In sum, the medical evidence of record indicates that the 
veteran did not incur tinnitus in service.  The only 
competent medical evidence of record addressing the issue of 
nexus found the veteran's tinnitus unrelated to his service.  
The preponderance of the evidence is against the veteran's 
service connection claim for tinnitus.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996) (to deny a claim on its merits, 
the evidence must preponderate against the claim).  The 
benefit-of-the-doubt rule does not apply here and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for tinnitus is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


